 

Exhibit 10.2

NON-QUALIFIED STOCK OPTION AGREEMENT

Solera Holdings, Inc.

«Date»

«Name»

 

  Re: Solera Holdings, Inc. Grant of Non-Qualified Stock Option

Dear «Name»:

Solera Holdings, Inc. (the “Company”) is pleased to advise you that, pursuant to
the Company’s 2008 Omnibus Equity Incentive Plan (the “Plan”) and this Agreement
(this “Agreement”), the Committee has granted to you an option (the “Option”) to
acquire shares of the Company’s common stock, par value $0.01 per share (the
“Common Stock”), as set forth below (the “Option Shares”), subject to the terms
and conditions set forth herein:

 

No. of Option Shares   «Options» Date of Grant   «Date» Exercise Price per
Option Share   «Price» Vesting Dates of Option Shares   25% of the Option Shares
will vest on                      and an additional 6.25% of the Option will
vest on each                     ,                     ,                     
and                      thereafter until the Option is fully vested. Expiration
Date of Option                       , 20    

The Option is not an Incentive Stock Option and is not intended to be an
“incentive stock option” within the meaning of Section 422 of the Code.

Each capitalized term not defined herein shall have the meaning set forth for
such term in the Plan.

1. Option.

(a) Term. Subject to the terms and conditions set forth herein, the Company
hereby grants to you an Option to purchase the Option Shares at the exercise
price per Option Share set forth above in the introductory paragraph of this
Agreement (the “Exercise Price”), payable upon exercise as set forth in
paragraph 1(b) below. The Option shall expire at the close of business on the
date set forth above in the introductory paragraph of this Agreement (the
“Expiration Date”), which is the tenth anniversary of the date of grant set
forth above in the introductory paragraph of this Agreement (the “Grant Date”),
subject to earlier expiration as provided in paragraph 2(c) below should you
cease to be an employee, officer or director of the Company or a Subsidiary. The
Exercise Price and the number and kind of shares of Common Stock or other
property for which the Option may be exercised shall be subject to adjustment as
provided in Section 12.2 of the Plan.



--------------------------------------------------------------------------------

 

(b) Payment of Option Price. Subject to paragraph 2 below, the Option may be
exercised in whole or in part upon payment of an amount (the “Option Price”)
equal to the product of (i) the Exercise Price and (ii) the number of Option
Shares to be acquired. Payment of the Option Price shall be made by one or more
of the following means:

(i) in cash (including check, bank draft, money order or wire transfer of
immediately available funds);

(ii) by delivery of outstanding shares of Common Stock with a Fair Market Value
on the date of exercise equal to the Option Price in accordance with Section 6
of the Plan;

(iii) by simultaneous sale through a broker reasonably acceptable to the
Committee of Option Shares acquired on exercise, as permitted under Regulation T
of the Federal Reserve Board;

(iv) if and to the extent approved in advance by the Committee, by authorizing
the Company to withhold from issuance a number of Option Shares issuable upon
exercise of the Option which, when multiplied by the Fair Market Value of a
share of Common Stock on the date of exercise, is equal to the Option Price; or

(v) by any combination of the foregoing clauses (i) through (iii) and, if
authorized in advance by the Committee, clause (iv).

2. Exercisability/Vesting and Expiration.

(a) Normal Vesting. The Option granted hereunder may be exercised only to the
extent it has become vested. The Option shall vest as indicated by the Vesting
Dates of Option Shares set forth in the introductory paragraph of this
Agreement.

(b) Normal Expiration. In no event shall any part of the Option be exercisable
after the Expiration Date.

(c) Effect on Vesting and Expiration of Employment Termination. Notwithstanding
paragraphs 2(a) and (b) above, the special rules set forth in the Plan (Section
12.4) shall apply if your employment or service with the Company or a Subsidiary
terminates prior to the Option becoming fully vested and/or prior to the
Expiration Date.

3. Procedure for Exercise. You may exercise all or any portion of the Option, to
the extent it has vested and is outstanding, at any time and from time to time
prior to the Expiration Date, by delivering written notice to the Company in the
form attached hereto as Exhibit A, together with payment of the Option Price in
accordance with the provisions of paragraph 1(b) above. The Option may not be
exercised for a fraction of an Option Share.

 

- 2 -



--------------------------------------------------------------------------------

 

4. Automatic Exercise. If on the last day on which the Option may be exercised,
the Fair Market Value of one Share exceeds the Exercise Price per Option Share
above, then the Option shall be deemed to have been exercised by you on such day
with payment made by withholding Shares otherwise issuable in connection with
the exercise of the Option. In such event, the Company shall deliver to you the
number of whole Option Shares for which the Option was deemed exercised, less
the number of whole Option Shares required to be withheld (determined under
paragraph 5(a) below) for the payment of the total purchase price and required
withholding taxes with any fractional Share settled in cash.

5. Withholding of Taxes.

(a) Withholding of Shares. You are required to make arrangements for payment to
the Company at the time of exercise of the amount the Company is required to
withhold for taxes. The Company may, but need not, permit you to deliver whole
shares of Common Stock (or have the Company withhold whole Option Shares
acquired upon exercise of the Option) to satisfy, in whole or in part, the
minimum amount the Company is required to withhold for taxes in connection with
the exercise of the Option. The fair market value of the shares to be withheld
or delivered will be the Fair Market Value as of the date the amount of tax to
be withheld is determined. Any remaining amount required to be withheld that is
in excess of any whole shares accepted by the Company must be paid to the
Company by you at the time of exercise.

(b) Company Requirement. The Company, to the extent permitted or required by
law, shall have the right to deduct from any payment of any kind (including
salary or bonus) otherwise due to you, an amount equal to any federal, state or
local taxes of any kind required by law to be withheld with respect to the
delivery of Option Shares under this Agreement.

6. Conformity with Plan. The Option is intended to conform in all respects with,
and is subject to all applicable provisions of, the Plan (which is incorporated
herein by reference). Inconsistencies between this Agreement and the Plan shall
be resolved in accordance with the terms of the Plan. By executing and returning
the enclosed copy of this Agreement, you acknowledge your receipt of this
Agreement and the Plan and agree to be bound by all of the terms of this
Agreement and the Plan.

7. Rights of Participants. Nothing in this Agreement shall interfere with or
limit in any way the right of the Company to terminate your employment or other
performance of services at any time (with or without Cause), nor confer upon you
any right to continue in the employ or as a director or officer of, or in the
performance of other services for, the Company or a Subsidiary for any period of
time, or to continue your present (or any other) rate of compensation or level
of responsibility, and in the event of termination of employment or other
performance of services (including, but not limited to, termination without
Cause), any portion of the Option that was not previously vested and exercisable
shall expire and be forfeited (other than, if the Committee so provides,
retirement). Nothing in this Agreement shall confer upon you any right to be
selected again as a Participant.

 

- 3 -



--------------------------------------------------------------------------------

 

8. Certain Definition. For the purposes of this Agreement, the following term
shall have the meaning set forth below:

“Option Shares” shall mean (i) all shares of Common Stock issued or issuable
upon the exercise of the Option and (ii) all shares of Common Stock issued with
respect to the Common Stock referred to in clause (i) above by way of stock
dividend or stock split or in connection with any conversion, merger,
consolidation or recapitalization or other reorganization affecting the Common
Stock.

9. Amendment or Substitution of Option. The terms of the Option may be amended
from time to time by the Committee in its discretion in any manner that it deems
appropriate (including, but not limited to, acceleration of the date of exercise
of the Option); provided that, except as otherwise provided in the Plan, no such
amendment shall adversely affect in a material manner any of your rights
hereunder without your written consent.

10. Remedies. The parties hereto shall be entitled to enforce their rights under
this Agreement specifically, to recover damages by reason of any breach of any
provision of this Agreement and to exercise all other rights existing in their
favor. The parties hereto acknowledge and agree that money damages would not be
an adequate remedy for any breach of the provisions of this Agreement and that
any party hereto may, in its sole discretion, apply to any court of law or
equity of competent jurisdiction for specific performance and/or injunctive
relief (without posting bond or other security) in order to enforce or prevent
any violation of the provisions of this Agreement.

11. Successors and Assigns. Except as otherwise expressly provided herein, all
covenants and agreements contained in this Agreement by or on behalf of any of
the parties hereto shall bind and inure to the benefit of the respective
successors and permitted assigns of the parties hereto whether so expressed or
not.

12. Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable law, such provision shall be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of this
Agreement.

13. Counterparts. This Agreement may be executed simultaneously in two or more
counterparts, each of which shall constitute an original, but all of which taken
together shall constitute one and the same Agreement.

14. Descriptive Headings. The descriptive headings of this Agreement are
inserted for convenience only and do not constitute a part of this Agreement.

15. Governing Law. THE VALIDITY, CONSTRUCTION, INTERPRETATION, ADMINISTRATION
AND EFFECT OF THE PLAN, AND OF ITS RULES AND REGULATIONS, AND RIGHTS RELATING TO
THE PLAN AND TO THIS AGREEMENT, SHALL BE GOVERNED BY THE SUBSTANTIVE LAWS, BUT
NOT THE CHOICE OF LAW RULES, OF THE STATE OF DELAWARE.

 

- 4 -



--------------------------------------------------------------------------------

 

16. Notices. All notices, demands or other communications to be given or
delivered under or by reason of the provisions of this Agreement shall be in
writing and shall be deemed to have been given when delivered personally or
mailed by certified or registered mail, return receipt requested and postage
prepaid, to the recipient. Such notices, demands and other communications shall
be sent to you at the address appearing on the signature page to this Agreement
and to the Company at 15030 Avenue of Science, San Diego, California 92128,
Attn: Chief Financial Officer, or to such other address or to the attention of
such other person as the recipient party has specified by prior written notice
to the sending party.

17. Entire Agreement. This Agreement and the terms of the Plan constitute the
entire understanding between you and the Company, and supersede all other
agreements, whether written or oral, with respect to your acquisition of the
Option Shares.

*        *        *         *        *

 

- 5 -



--------------------------------------------------------------------------------

 

Signature Page to Stock Option Agreement

Please execute the extra copy of this Agreement in the space below and return it
to the Company to confirm your understanding and acceptance of the agreements
contained in this Agreement.

 

Very truly yours, SOLERA HOLDINGS, INC. By:  

 

  Name:  

 

  Title:  

 

 

Enclosures:   1.   

Extra copy of this Agreement

Copy of the Plan

The undersigned hereby acknowledges having read this Agreement and the Plan and
hereby agrees to be bound by all provisions set forth herein and in the Plan.

 

Dated as of     OPTIONEE

 

   

 

    Name: «Name»     Address (please print)    

 

   

 

   

 



--------------------------------------------------------------------------------

 

EXHIBIT A

Form of Letter to be Used to Exercise Nonqualified Stock Option

 

 

 

    Date  

Solera Holdings, Inc.

15030 Avenue of Science

San Diego, CA 92128

Attention:        Chief Financial Officer

I wish to exercise the stock option granted on «Date» and evidenced by a Stock
Option Agreement dated as of «Date» to acquire «Options» shares of Common Stock
of Solera Holdings, Inc., at an option price of $«Price» per share. In
accordance with the provisions of paragraph 1 of the Stock Option Agreement, I
wish to make payment of the exercise price (please check all that apply):

 

:¨    in cash :¨    by delivery of shares of Common Stock held by me :¨    by
simultaneous sale through a broker of Option Shares :¨    by authorizing the
Company to withhold Option Shares (subject to authorization by the compensation
committee of the board of directors of the Company)

Please issue a certificate for these shares in the following name:

 

 

Name

 

Address

 

Very truly yours,

 

Signature

 

Typed or Printed Name:

 

Social Security Number